Citation Nr: 0513051	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder prior to January 1, 1987, including based 
on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to October 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision by the Reno Department of Veterans 
Affairs (VA) Regional Office (RO), which implemented a Board 
decision that granted service connection for dysthymic 
disorder, and assigned a 30 percent rating effective from 
October 10, 1968.  In an August 2002 rating decision, the RO 
continued a 30 percent rating for dysthymic disorder from 
October 10, 1968, to December 31, 1986, and assigned a 100 
percent rating for said disability effective from January 1, 
1987.  The veteran's attorney had a telephone conversation 
with a Decision Review Officer in July 2002; a summary of 
that telephone contact is of record.  This case was 
previously before the Board on several occasions; most 
recently in January 2004, when it was remanded to the RO to 
provide notice of the Veterans Claims Assistance Act of 2000 
(VCAA), and to advise the veteran "of the evidence necessary 
to substantiate his claims, as well as what evidence he is to 
provide and what evidence VA will attempt to obtain."  The 
January 2004 remand directives have been accomplished, and 
the case is now before the Board for further appellate 
review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be an adequate "duty to 
assist" letter in June 2004.  A supplemental statement of 
the case (SSOC) issued in August 2002, and the June 2004 
correspondence from the RO, provided him specific details 
regarding the matters at hand, and informed him of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107).  

Essentially, the veteran contends that a higher rating is 
warranted for his service-connected dysthymic disorder from 
the time of his separation from service in October 1968, and 
that the RO has failed to consider whether a total disability 
rating based on individual unemployability (TDIU) was 
warranted prior to January 1, 1987 (including on an 
extraschedular basis).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record contains conflicting information 
pertinent to a central issue in this case; i.e., whether the 
symptoms of the veteran's service-connected psychiatric 
disability were sufficiently severe to preclude him from 
maintaining any substantial gainful employment from October 
10, 1968 (the day after the date of his separation from 
service), to December 31, 1986.  The only express medical 
opinion as to that issue is in an April 2004 VA 
psychologist's progress report, which the veteran furnished 
in support of his claim in May 2004.  The report indicates 
that the veteran's psychiatric symptoms included severe 
chronic depression, anhedonia, low self esteem. and social 
withdrawal.  The psychologist concluded his report with the 
following: 

It is my professional opinion that due to 
the nature, severity and chronicity of 
[the veteran's] service-connected 
Dysthymic Disorder, [the veteran] was 
unable to maintain gainful employment and 
unable to sustain effective social 
relationships following his discharge 
from the U.S. Army in October of 1968.  
This is supported by his inability so 
[sic] maintain employment as well as his 
inability to socialize effectively 
following his discharge from the Army.  

The Board notes that while a September 2004 SSOC (the only 
such document issued by the RO subsequent to the submission 
of the VA psychologist's April 2004 progress report) 
indicates that the progress report was received by VA, there 
is no further discussion of the progress report and/or its 
relevance.  Of record is a May 1998 letter from the same VA 
psychologist, wherein he indicates that he has been the 
veteran's primary therapist since January 1989.  In the same 
letter, the psychologist reported that the veteran "has not 
been able to sustain gainful employment over the last 30 
years and has been totally unemployed over more the 10 
years."  Prior to receipt of the VA psychologist's May 1998 
letter and April 2004 progress report, a private physician 
indicated in a December 2, 1987 letter that, "[d]ue to the 
[veteran's] chronic and acute psychiatric problems, I do not 
believe that he will be able to work at all, either full- or 
part-time, for at least one year."  

However, other evidence pertinent to the issue of whether the 
veteran was unable to secure and/or maintain substantially 
gainful employment from October 1968 through December 31, 
1987, indicates that he was either employed and/or engaged in 
a business venture prior to January 1987.  A June 1987 VA 
hospitalization report indicates that the veteran's chief 
complaint was "I can't work," and he claimed that he became 
nauseated at the thought of getting a job or going to an 
interview.  It was noted that his "insistence on his 
inability to work is mentioned in [VA] outpatient notes, but 
his reasons are very vague."  Later in the same report the 
veteran is quoted as saying, "I am always the best in 
whatever I do, then I lose interest and fail.  I am 
fantastic, super, and unbeatable at my jobs.  I demand extra 
special treatment at my jobs because I deserve it.  I get 
pampered, then bored."  

A private social worker's August 1987 report of psychiatric 
evaluation indicates that the veteran reported working as a 
cab driver, a casino dealer, and a medical technician.  He 
indicated that he did not enjoy working and had not preferred 
one job over the other.  He reported that he "reviewed" his 
work situation since losing his last job, and he "realized 
that he has been a failure in whatever he did and has left 
many jobs because he became disenchanted with them."  

In a March 1998 affidavit, the veteran himself indicated that 
he worked as a casino dealer from March 1982 to May 1984, 
worked as a cab driver from January 1984 to February 1987, 
and worked at a sports service store from February to July 
1987.  He reported in the affidavit that he had held 
approximately 12 jobs since service, and the last time he 
worked 40 hours a week for 6 consecutive months was in 1987.  
In his April 1998 application for TDIU, the veteran reported 
that his service-connected psychiatric disorder affected his 
full-time employment in 1987, that he last worked full-time 
in 1987, and that the date he became too disabled to work was 
in 1987.  He further reported that he earned $75,000 in 1986 
when he worked for a sports service called "Game Time 
Sports."  

Records associated with a claim by the veteran for Social 
Security Administration (SSA) benefits show that he reported 
he had been unable to work since January 1, 1987.  He also 
reported that since service he had worked as a hospital 
orderly and technician from 1975 to March 1978; as a salesman 
from March 1978 to January 1981; as a beverage store owner 
from March to August 1981; as a casino dealer from November 
1981 to January 1984; as cab driver from February 1984 to May 
1986; and as the owner of a sports service from May to 
December 1986.  Evidence also indicates that the veteran 
moved to Israel for approximately three years following his 
separation from service, at which time he indicated he was an 
Israeli citizen and served in the Israeli Army until he 
decided to reclaim his U. S. citizenship.  An itemized 
statement of earnings from the SSA, showing the veteran's 
earnings from 1968 to 1986, indicates that (with the 
exception of the time the veteran spent in Israel and for the 
year of 1981) his employment income was shown to exceed 
poverty thresholds published by the U. S. Census Bureau.  

Given that there is conflicting medical evidence as to 
whether the symptoms of the veteran's service-connected 
dysthymic disorder were sufficiently severe to preclude him 
from maintaining any substantial gainful employment from 
October 1968 to December 1986, further development of medical 
evidence is indicated.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the VA 
psychologist who provided the April 2004 
progress note the veteran submitted, and 
ask the psychologist to submit a 
statement explaining in detail the 
rationale for his opinion therein that 
the veteran was "unable to maintain 
gainful employment and unable to sustain 
effective social relationship following 
his discharge from the U.S. Army in 
October of 1968."  The veteran's claims 
file should be made available to the 
psychologist for review in conjunction 
with this request.  The psychologist 
should specifically identify any 
evidence, medical findings, or test 
results reflecting that the veteran's 
psychiatric symptoms from October 10, 
1968 to December 31, 1987, were 
sufficiently severe to preclude him from 
maintaining any substantial gainful 
employment from October 1968 to December 
1986.  

2(a).  After the VA psychologist's 
response (if any) is associated with the 
record, the entire record should be 
forwarded to a VA psychiatrist who does 
not already have familiarity with this 
case for review and an opinion as to 
whether objective evidence of record 
indicates that the symptoms of the 
veteran's service-connected dysthymic 
disorder were sufficiently severe to 
preclude him from maintaining any 
substantial gainful employment from 
October 1968 to December 1986.  The 
reviewing psychiatrist should reconcile 
any opinion given with the April 2004 
opinion of the VA psychologist, and with 
that VA psychologist's opinion obtained 
pursuant to the paragraph above (if any), 
and with the veteran's work history as 
shown by the record (and summarized 
above).  

2(b).  The VA psychiatrist should also 
comment on the other issue before the 
Board; i.e., entitlement to an initial 
rating in excess of 30 percent for 
dysthymic disorder prior to January 1, 
1987.  Based on the objective medical 
evidence of record, the psychiatrist 
should, to the extent possible, provide 
specific findings/opinions regarding the 
degree of psychiatric impairment shown 
throughout the period between October 10, 
1968, and December 31, 1986, to include 
any period(s) of exacerbation or 
remission of psychiatric symptoms, if 
shown.  If there are any periods of time 
for which the extent of psychiatric 
impairment cannot be discerned from the 
record, the psychiatrist should so 
indicate.  The reviewing psychiatrist 
should explain the rationale for all 
opinions given.

3.  The RO should then review the claims, 
and should arrange for any further 
development suggested by the responses 
(if any) to the above-requested opinions.  
If the claims remain denied, the RO 
should provide the veteran and his 
attorney an appropriate SSOC and give 
them the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the AOJ.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




